DETAILED ACTION
1.	Claims 1-4 and 11-26 of U.S. Application 16/309199 filed on December 12, 2018 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on December 12, 2018, March 2, 2020 and August 24, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
5.	Claims 3 and 21-23 are objected to because of the following informalities:
Claim 3, line 3, “the space” should be -- the reception space --.
Claim 21, line 3, “the blocking wall” should be – a blocking wall --.
Claim 22, lines 13-14, “a molding member disposed within the reception space of molding the first molding part and the second molding part” should be -- a molding member disposed within the reception space of the first molding part and the second molding part --.
Claim 23, line 3, “the space” should be -- the reception space --.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al (Kurokawa) (JP 2015149852, see English Machine Translation attached) in view of Tsuboi (U.S. PGPub No. 20160165736).
	Regarding claim 1, Kurokawa teaches (see figs. 2, 3 and 7 below) a motor connector (see annotated fig. 2 below)) (Abstract), comprising: a wiring unit (10) including an electric wire (20) having a conductive wire (21) exposed from an insulating sheath (22), and a terminal (17) coupled to the conductive wire (21) and having a terminal part (17A) formed on the end portion thereof (Abstract, page 3); 
a base (6) including a first molding part (see annotated fig. 2 below) (the term first molding part is a product by process limitation since molding is a process the examiner will interpret as -- a first part --) having the terminal part (17A) disposed therein, and a second molding part (see annotated fig. 2 below) (the term second molding part is a product by process limitation since molding is a process the examiner will interpret as -- a second part --) extending outwards from the first molding part (see 
a fixing member (40) coupled to the second molding part (see annotated fig. 2 below) and covering the sheath (22) so as to fix the same (Abstract, page 3); and 
a molding member (55) (the term molding member is a product by process limitation since molding is a process the examiner will interpret as -- a member --)  disposed within the reception space (61) of the second molding part (see annotated fig. 2 below) (page 3).
The Examiner points out the limitations of “first molding, second molding part and molding member” are considered as a product-by-process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.

    PNG
    media_image1.png
    554
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    454
    689
    media_image3.png
    Greyscale

Kurokawa does not explicitly teach a molding member disposed in the reception space of the first molding part and the second molding part, wherein the first molding part of motor connector includes a trench-shaped groove formed along an upper edge of first molding part about a center of first molding part, and the trench-shaped groove is filled with the molding member.
However, Tsuboi teaches (see figs. 3 and 7 below) a molding member (59) disposed in the reception space (groove 75) of the first molding part (see annotated fig. 3 below) and the second molding part (see annotated fig. 3 below), the first molding part (see annotated fig. 3 below) of motor connector (61) includes a trench-shaped groove (75) formed along an upper edge of first molding part (see annotated fig. 3 below) about a center of first molding part (see annotated fig. 3 below), and the trench-shaped groove (75) is filled with the molding member (59) (¶ 48 to ¶ 50; Abstract) in order to provide 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa and provide a molding member disposed in the reception space of the first molding part and the second molding part, wherein the first molding part of motor connector includes a trench-shaped groove formed along an upper edge of first molding part about a center of first molding part, and the trench-shaped groove is filled with the molding member as taught by Tsuboi in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).

    PNG
    media_image4.png
    530
    687
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    518
    571
    media_image5.png
    Greyscale

Regarding claim 15/1, Kurokawa in view of Tsuboi teaches the device of claim 1 but does not explicitly teach the molding member of motor connector includes any one of rubber, epoxy and silicon having flexibility and adhesive property.
However, Tsuboi further teaches (see figs. 3 and 7 above) the molding member (59) of motor connector (61) includes any one of rubber, epoxy and silicon having flexibility and adhesive property (¶ 48; ¶ 61) in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa 
Regarding claim 16/1, Kurokawa in view of Tsuboi teaches the device of claim 1 but does not explicitly teach the molding member is formed with one body.
However, Tsuboi further teaches (see figs. 3 and 7 above) the molding member (59) is formed with one body (¶ 48 to ¶ 50; Abstract) in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and provide the molding member is formed with one body as further taught by Tsuboi in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).
Regarding claim 17/1, Kurokawa in view of Tsuboi teaches the device of claim 1, Kurokawa further teaches (see figs. 3 and 7 above) a lower surface of fixing member (40) is formed with a concave/convex part (31, 33) that presses the insulating sheath (22) (Abstract; page 4).
Regarding claim 18/1, Kurokawa in view of Tsuboi teaches the device of claim 1, Kurokawa further teaches (see fig. 1 below) a cover (7) coupled with the base (6) (page 3).

    PNG
    media_image6.png
    743
    730
    media_image6.png
    Greyscale

Regarding claim 19/1, Kurokawa in view of Tsuboi teaches the device of claim 1, Kurokawa further teaches (see figs. 1-3 and 7 above and fig. 4 below) a groove (see annotated fig. 3 above) passed through by the terminal (17) is formed at a border (see annotated fig. 4 below) between the first molding part (see annotated fig. 2 below) and the second molding part (see annotated fig. 2 below) (page 3).

    PNG
    media_image7.png
    562
    568
    media_image7.png
    Greyscale

Regarding claim 20/1, Kurokawa in view of Tsuboi teaches the device of claim 1, but does not explicitly teach a blocking wall preventing leakage of the molding member is formed between the first molding part and the second molding part.
However, Tsuboi further teaches (see figs. 3 and 7 above) a blocking wall (76) preventing leakage of the molding member (59) is formed between the first molding part (see annotated fig. 3 above) and the second molding part (see annotated fig. 3 above) (¶ 50; ¶ 61) in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).
.
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Tsuboi as applied to claim 1 above and further in view of Yamaguchi et al (Yamaguchi) (U.S. PGPub No. 20080150377).
Regarding claim 2/1, Kurokawa in view of Tsuboi teaches the device of claim 1, Kurokawa further teaches (see figs. 1-3 and 7 above) the electric wire (20) of motor connector (10) includes a plurality of electric power source wires applied with a power source (pages 3 and 7). 
Kurokawa in view of Tsuboi do not explicitly teach a plurality of sensing wires inputted and outputted with sensing signals.
However, Yamaguchi teaches (see fig. 5 below) a plurality of sensing wires (56) inputted and outputted with sensing signals (¶ 57; ¶ 62) in order to provide improved operability with ease of installation and reduced assembly costs (Yamaguchi, ¶ 7 to ¶ 9; ¶ 70; ¶ 71).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and provide a plurality of sensing wires inputted and outputted with .

    PNG
    media_image8.png
    611
    624
    media_image8.png
    Greyscale


9.	Claims 3, 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Tsuboi as applied to claim 1 above and further in view of Jeon (KR 101448511, see English Machine Translation attached).
Regarding claim 3/1, Kurokawa in view of Tsuboi teaches the device of claim 1, Kurokawa further teaches (see figs. 1-3 and 7 above) the second molding part (see annotated fig. 2 above) of motor connector (see annotated fig. 2 above) includes a floor 
any one of the plurality of lateral wall parts (see annotated figs. 2 and 3 above) is formed with an electric wire reception groove (31) disposed with the electric wire (21) (Abstract, page 4).
Kurokawa in view of Tsuboi do not explicitly teach wherein the floor part includes a staircase (stepped portion) upwardly protruded from an upper surface of floor part, and the floor part includes a slit-shaped terminal reception groove concavely formed at an upper surface of the 7New National Stage Patent ApplicationDocket No. NOB-0053 staircase.
However, Jeon teaches (see fig. 5a below) the floor part (see annotated fig. 5a below) includes a staircase (stepped portion) (14) upwardly protruded from an upper surface of floor part (see annotated fig. 5a below), and the floor part includes a slit-shaped terminal reception groove (see annotated fig. 5a below) concavely formed at an upper surface of the 7New National Stage Patent ApplicationDocket No. NOB-0053 staircase (page 4) in order to provide proper alignment and ease of assembly (Jeon, page 2).

    PNG
    media_image9.png
    500
    609
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and provide the floor part includes a staircase (stepped portion) upwardly protruded from an upper surface of floor part, and the floor part includes a slit-shaped terminal reception groove concavely formed at an upper surface of the 7New National Stage Patent ApplicationDocket No. NOB-0053 staircase as taught by Jeon in order to provide proper alignment and ease of assembly (Jeon, page 2).
Regarding claim 13/3/1, Kurokawa in view of Tsuboi and Jeon teaches the device of claim 3, Kurokawa further teaches (see fig. 3 above) the lateral wall part (see 
Regarding claim 14/13/3/1, Kurokawa in view of Tsuboi and Jeon teaches the device of claim 13, Kurokawa further teaches (see fig. 3 above) the first coupling part (35) is upwardly and protrusively formed from an upper surface of lateral wall part (see annotated fig. 3 above), and the second coupling part (45) takes a groove shape or a hole shape to allow the first coupling part (35) to be coupled (fig. 3; page 4).
Regarding claim 21/14/13/3/1, Kurokawa in view of Tsuboi and Jeon teaches the device of claim 14, Kurokawa further teaches (see fig. 3 above) the blocking wall (see annotated fig. 3 above) is formed with a groove (see annotated fig. 3 above) in which the terminal (17) is accommodated (page 3).
10.	Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Tsuboi and Jeon as applied to claim 3 above, and further in view of Migita et al (Migita) (U.S. PGPub No. 20100187923).
	Regarding claim 4/3/1, Kurokawa in view of Tsuboi and Jeon teaches the device of claim 3 but does not explicitly teach an inner wall of the terminal reception groove at the motor connector is protrusively formed with a protrusion to prevent the terminal from being disengaged.
	However, Migita teaches (see fig. 6 below) an inner wall of the terminal reception groove (34a) at the motor connector is protrusively formed with a protrusion (41b) to 

    PNG
    media_image10.png
    606
    705
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and Jeon and provide an inner wall of the terminal reception groove at the motor connector is protrusively formed with a protrusion to prevent the terminal from being disengaged as taught by Migita in order to improve ease of assembly, workability and dependability of the device (Migita, ¶ 40).
claim 11/4/3/1, Kurokawa in view of Tsuboi and Jeon and Migita teaches the device of claim 4 but does not explicitly teach a lateral surface of protrusion is slantly formed relative to an inner lateral surface formed by the terminal reception groove, and the protrusion is formed at a lower surface in parallel with the floor part of terminal reception groove.
However, Migita further teaches (see fig. 6 above) a lateral surface (see annotated fig. 6 above) of protrusion (41b) is slantly formed relative to an inner lateral surface formed by the terminal reception groove (34a), and the protrusion (41b) is formed at a lower surface (see annotated fig. 6 above) in parallel with the floor part (see annotated fig. 6 above) of terminal reception groove (34a) (¶ 36 to ¶ 40) in order to improve ease of assembly, workability and dependability of the device (Migita, ¶ 40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and Jeon and provide a lateral surface of protrusion is slantly formed relative to an inner lateral surface formed by the terminal reception groove, and the protrusion is formed at a lower surface in parallel with the floor part of terminal reception groove as further taught by Migita in order to improve ease of assembly, workability and dependability of the device (Migita, ¶ 40).
Regarding claim 12/4/3/1, Kurokawa in view of Tsuboi and Jeon and Migita teaches the device of claim 4 but does not explicitly teach the terminal is disposed at a lower surface of the protrusion.
However, Migita further teaches (see fig. 6 above) the terminal (21a) is disposed at a lower surface (see annotated fig. 6 above) of the protrusion (41b) (¶ 36 to ¶ 40) in 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and Jeon and provide the terminal is disposed at a lower surface of the protrusion as further taught by Migita in order to improve ease of assembly, workability and dependability of the device (Migita, ¶ 40).
11.	Claims 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Tsuboi and Fujii et al (Fujii) (U.S. PGPub No. 20110006625).
Regarding claim 22, Kurokawa teaches (see figs. 1-3 and 7 above) a motor (100) (Abstract), comprising: a motor connector (see annotated fig. 2 above) including: a wiring unit (10) including an electric wire (20) having a conductive wire (21) exposed from an insulating sheath (22); and6New National Stage Patent ApplicationDocket No. NOB-0053 a terminal (17) coupled to the conductive wire (21) and having a terminal part (17A) formed on the end portion thereof (Abstract, page 3); 
a base (6) including a first molding part (see annotated fig. 2 above) (the term first molding part is a product by process limitation since molding is a process the examiner will interpret as -- a first part --) having the terminal part (17A) disposed therein, and a second molding part (see annotated fig. 2 above) (the term second molding part is a product by process limitation since molding is a process the examiner will interpret as -- a second part --) extending outwards from the first molding part (see annotated fig. 2 above) and having a reception space (61) for receiving the conductive 
a fixing member (40) coupled to the second molding part (see annotated fig. 2 above) and covering the sheath (22) so as to fix the same (Abstract, page 3); and 
a molding member (55) (the term molding member is a product by process limitation since molding is a process the examiner will interpret as -- a member --) disposed within the reception space (61) of molding the first molding part (see annotated fig. 2 above) and the second molding part (see annotated fig. 2 above).
The Examiner points out the limitations of “first molding, second molding part and molding member” are considered as a product-by-process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Kurokawa does not explicitly teach a molding member disposed in the reception space of the first molding part and the second molding part, wherein the first molding part of motor connector includes a trench-shaped groove formed along an upper edge of first molding part about a center of first molding part, wherein the trench-shaped groove is filled with the molding member.
However, Tsuboi teaches (see figs. 3 and 7 above) a molding member (59) disposed in the reception space (groove 75) of the first molding part (see annotated fig. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa and provide a molding member disposed in the reception space of the first molding part and the second molding part, the first molding part of motor connector includes a trench-shaped groove formed along an upper edge of first molding part about a center of first molding part, wherein the trench-shaped groove is filled with the molding member as taught by Tsuboi in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).
Kurokawa in view of Tsuboi do not explicitly teach a bearing disposed at a center of the base; and a motor body including an axis coupled with the bearing.
However, Fujii teaches (see fig. 1 below) a bearing (17B) disposed at a center of the base (20); and a motor body (see annotated fig. 1 below) including an axis (J1) coupled with the bearing (17B) (¶ 31) in order to reduce the number of parts and provide ease of assembly, thereby reducing manufacturing costs (Fujii, ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa 


    PNG
    media_image11.png
    698
    674
    media_image11.png
    Greyscale

Regarding claim 24/22, Kurokawa in view of Tsuboi and Fujii teaches the device of claim 22 but does not explicitly teach the molding member is formed with one body.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and Fujii and provide the molding member is formed with one body as further taught by Tsuboi in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).
Regarding claim 25/22, Kurokawa in view of Tsuboi and Fujii teaches the device of claim 2 but does not explicitly teach the molding member of motor connector includes any one of rubber, epoxy and silicon having flexibility and adhesive property.
However, Tsuboi further teaches (see figs. 3 and 7 above) the molding member (59) of motor connector (61) includes any one of rubber, epoxy and silicon having flexibility and adhesive property (¶ 48; ¶ 61) in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and Fujii and provide the molding member of motor connector includes any one of rubber, epoxy and silicon having flexibility and adhesive property as further taught by Tsuboi in order to provide improved sealing and prevent the intrusion of water that may damage electrical components (Tsuboi, ¶ 55; ¶ 5).
claim 26/22, Kurokawa in view of Tsuboi and Fujii teaches the device of claim 22, Kurokawa further teaches (see figs. 1-4 and 7 above) a groove (see annotated fig. 3 above) passed through by the terminal (17) is formed at a border (see annotated fig. 4 above) between the first molding part (see annotated fig. 2 below) and the second molding part (see annotated fig. 2 below) (page 3).
12.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Tsuboi and Fujii as applied to claim 22 above and further in view of Jeon.
Regarding claim 23/22, Kurokawa in view of Tsuboi and Fujii teaches the device of claim 22, Kurokawa further teaches (see figs. 1-3 and 7 above) the second molding part (see annotated fig. 2 above) of motor connector (see annotated fig. 2 above) includes a floor part (see annotated figs. 3 above) and a plurality of lateral wall parts (see annotated figs. 2 and 3 below) upwardly extended from an edge of the floor part (see annotated fig. 3 above) to form the space (page 3), and 
any one of the plurality of lateral wall parts (see annotated figs. 2 and 3 above) is formed with an electric wire reception groove (31) disposed with the electric wire (21) (Abstract, page 4).
Kurokawa in view of Tsuboi and Fujii do not explicitly teach wherein the floor part includes a staircase (stepped portion) upwardly protruded from an upper surface of floor part, and the floor part includes a slit-shaped terminal reception groove concavely formed at an upper surface of the 7New National Stage Patent ApplicationDocket No. NOB-0053 staircase.
However, Jeon teaches (see fig. 5a above) the floor part (see annotated fig. 5a above) includes a staircase (stepped portion) (14) upwardly protruded from an upper surface of floor part (see annotated fig. 5a above), and the floor part includes a slit-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurokawa in view of Tsuboi and Fujii and provide the floor part includes a staircase (stepped portion) upwardly protruded from an upper surface of floor part, and the floor part includes a slit-shaped terminal reception groove concavely formed at an upper surface of the 7New National Stage Patent ApplicationDocket No. NOB-0053 staircase as taught by Jeon in order to provide proper alignment and ease of assembly (Jeon, page 2).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hirt et al (U.S. PGPub No. 20050082918) teaches a drive arrangement for a motor with an injection molded piece comprises a plug piece on an external annular piece, which comprises a branch supply line, connected to the coil of the stator and a sensor line connected to a sensor circuit board, whereby said sensor circuit board comprises at least one sensor. The injection molded piece further comprises an inner annular piece in which the fixed bearing is arranged on the side axially opposed to the shaft output of the drive arrangement.
May et al (U.S. Patent No. 5616975) teaches a brushless permanent magnet motor e.g. for domestic refrigerator has seats within housing receptacle comprising slots 
Enami et al (U.S. PGPub No. 20130330217) a motor driving circuit which includes a substrate arranged in accommodating chamber. Wiring extends through wiring connection port. The wiring includes primary conductor with first end connected to substrate and second end connected to secondary conductor which includes a wire portion and a sheath that is made of insulating material and covers wire portion. A resin sealing unit covers the sheath and a junction between primary conductor, secondary conductor and sealing unit is fitted to wiring connection port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834